Spencer, J.
This is an appeal from a judgment and sentence of 1 to 3 years in the Nebraska Penal and Correctional Complex on a guilty plea to a charge of assault with intent to inflict great bodily injury. Defendant premises his appeal on the ground that the record fails to affirmatively show that 'he pled guilty voluntarily, understandingly, intelligently, and with full knowledge of the rights he Was waiving by his plea. We affirm.
*443Defendant appeared for arraignment with counsel, who waived the reading of the complaint and at the specific direction of the court the information was read in its entirety to the defendant. The court inquired as to whether the defendant understood the nature of the charge, whether or not he understood that the crime carried a penalty of from 1 to 20 years in the Penal Complex, and whether or not he had consulted his attorney about his rights in the matter. The court then asked defendant’s attorney if he was satisfied in his own mind that the defendant was aware of the nature and consequences of a plea of guilty to the charge. After an affirmative answer, the court asked whether or not there had been any plea bargaining, and was advised that there had been; that another charge was pending which would not be prosecuted; and that the county attorney would make a recommendation for a sentence of 1 to 3 years. After the defendant’s plea, a presentence investigation was made, and then sentence was imposed.
This case presents essentially the same question as that presented in State v. Turner, ante p. 424, 183 N. W. 2d 763, which is controlling herein.
Judgment affirmed.
Affirmed.